.     .




          OFFICE   OF THE AITORNEY        GENERAL   OF TEXAS
                                 AUSTIN




    xonor8ble R* Ii.IloLan#lllln
    oountr Attorao~
    Dumr, Toxao




                                                                 to




                                                   oh l8, ‘1940, portela-
    ia& to tho OOQI                                a r.garQ to potltloa8
    prorontod to th                                 bond eleotion   tar
    read hprevwo                                 ln put,   88 follew8:
                                                 us from pur opialoa
                                           woe 08 wt. &stter,    one
                                            ld for thr purpore OS
                                             @hwarrr Letor a reoo&
                                             e.000 for tho purpwo of
                                           l r llea w   gith
                                                          e th 8lr o o p -
                                           or in the rirrt petition.
                                        l? tlwo    taotr tha Oendr-
                                  sot   abow Itr iiroretioain Oak-
                                   uit&lJl L rauoa0ble t&a       t&o
                                  U, lTW though in tho mrontlmo tho
                           on had bow filod.      IauOOU, *e’~ue an-
                           ire hey lb oan,bo raid that tin lour$
                       rorotloa to rent80 t&o fir& potltion         8Jm
          prwoatra.      l&W th0 8OOOild'p~tit~Ol&U8D rq80&@6,
          wrrrbig tbr WM mllu&e dtE tbo rrooptPon .or wtoa
          ailor dllo4      r0r la tha firn    pot&t&on, ‘3ro thhk    tho
          ootwt would hare 6 ri*t        to portpouo itr ordrr oa
          rald   otltion    beoruro lf the @lootion 011 the firrt
          pottt POILourloU,     tho lloatlon on the looond pahltion
.   .




Honorable      B. E. M&mghlin,     paga #




        rould be a uoelou  (Lot, and wo knor of no rule that
        would warrant the IOstl8&30 of a llUtA~8  to enfor
        the CommlaoIonoro~ Court to perform ouchan aot.
        8.8 m&n8    VS. YSdW, 888 S.W. 077.
             WTZupur~~ae of a bond rleotlon    IO to vote for
        or Og;aind the 188UMtQO of bond8 for 8 8pOif10
                o anA not to toto for one potitlon or another
                     Th8  b o nd
                               llootion must oarry by a two-
        third8 M$dtl       tOtO, the roaey to be U8md for tb
        p\uw80 tot.6 011. Wo know of.no way that both
        lleotlona   oosld bo hold at the name time and aooom-
        plloh the purpose for uhloh a bond lleotion     lo hold.
              *Theroforo,    It la our opinion that the proper
        proeh.~~ would be ior the COmml8OlOnor8*           hart t0
        0611 an eleotion       on the firet petition.    If this
        olsotlon   oarrloo,     then the oeoond petition    beoomoo
        g moot quaotlon beoauoo the entiretileage           provIb-
        od for in the 8aoond petition         will be Improved with
        tha bond money obtaln8blO a8 a~,resnlt of th is        llee-
        tion.    fi this lloetlon      f8qlo %iaoarry by tfu 1%
        qulro4 two-thirds       aaaajorlt~ thoq the oowt 08s 0811
        an elootlon      oa the aaoom¶#%tlon.*

Bin00 that tlma we hat0 reoeirrd a letter from you roquootlxig
#lo department to more doflnitolf    outline the preoeduro to
be f~llowod andor additional  f8Ot8,   Wo qUOt0 f&m your letter
as followar
              *Trotathe aboW wa assume that you had oonieto
        the   oonoluolon that tha $160,000 p&ltIon was pro-
        lentodto   the Gd8oion~re*        OotirB 8oRdbO     @or
        to  the time that tha p8tItlon for $96,000.00     was
        preront6d.   The SaOb Of tb Mttor     i8 that both
        petition8 oame oa to be oon8i6~nd by the Otis-
        8ioaor8' Court at the aaam tlmo, ana for the rir?t
        time. The aw.tln$ at uhioh.the    petition8    oaa. on
        to W oonoldorob war a oulleb 8e8iioa of the oourt,
        aalled for the jmr~oa@ of taking up say petition
        or patitiOn8 presented to the oourt.       Xowe1er. the
_           -



Honorable             RI E. MoLau&lid~       pa&r #a




                $14O,OOO.C0 petit&on was filed wlth tho Countr
                Judge, a~ few day8 prior to the riling  of the
                $QU,OOO.OOpetition,    but both oamo on to be oon-
                rldorod by the oourt on the oame day.
                    *Sinoo reodrln,g   four opinion In whloh too
                adtirod   that the Oowii88ionuac      Oourt order ui
                olootion   on the )160,000.00   potltlon,      wlthhold-
                *m Its order on tho (96,000.00        petition     until
                after tha olootlon,    a numborof thooo supporting
                the #lM,OOO.OOpetition      are niOi116     tho objootlon,
                that thef rouJd   be dloorlmlnatod lgalnot br the
                oougurtfr th6t proooduro 18 foUowod.           Thor r00i
                z&d boo patltlonr      should be voted upon at the
                           .

                    “Wo would appreolats Trivy muoh l? you would
                outline moro de?ialtoly  the proooduro tha8 the
                00-t   ohould fol10w in handling this perpl.rxin(l
                problem."

                   Unclor the faoto set out in ygur lottor,        whore both
    petition8        worn prerontod to the ooxntufolonorr~        oourt on the
    snake date, It lo the opinion of thld.d b partmeat that it I8
    lntlrrly wIthIn the. dhoretion      of ‘%hJ oourt whloh potltion
    shall first    be 8ubmIttod to tho people.      As date& ln our
    original   oplnlon, both llootlono    oannot be hold et the oamo
    tlUl0. As a praotloalxmttor,       If tho oonmd8oionorr* oourt
    ml10 an oleotlon      on thr $140,004 petition,    whloh ooforo tha
    8ntIra 113 IkIlo O? road, an4 thi8 p*tltiOn oarrlao, then the
    aooonilpetition    will, booomo .a moot question beoauao tha an-
    tire miloage prorldd      ior In'tha $96,000 potltlaa,    ar. waralla8
    aa additional 7 miles,     will be finprorod with the bond money
    obtainable   a8 a raaulb o? this oloo4Ioa.

                   TmotIn6     that   t&I8 oati8taotorIl~    anower8 your quoo-
    tlon,        w8 are

                                                       Yory Orulf your8

                 ATTORNEY GENERAL                 ATTQRHRY OBBXWL    OP TEXA8


                                                  BT


                                                                    Aoolotant